Per Curiam.

Respondent was admitted to the Bar in this Department in December, 1926. A Referee has found that charges that respondent grossly neglected to prosecute a client’s action, in which he had been substituted, and that he had failed to co-operate with the Committee on Grievances of the Association of the Bar of the City of New York, have been sustained. Our review of the record convinces us that the evidence supports the findings of the Referee.
While, as the Referee reported, the client may have contributed to the neglect of his cause, there is no question but that respondent’s neglect was the dominant factor in the client’s eventual predicament. Respondent’s failure to reply to inquiries by the Grievance Committee was admitted by him. We have given due consideration to respondent’s explanation that he did not willfully disregard the committee but that he was then preoccupied with the serious deterioration of the health of his daughter. Nevertheless, the record shows that this was not the first instance in which he had failed to co-operate with the Grievance Committee.
The respondent has previously been censured by this court. (Matter of Somers, 12 A D 2d 9.)
Under all of the circumstances, respondent’s conduct indicates a failure to conform to the standards expected of an attorney, and requires us to find him guilty of professional misconduct. *326Respondent should be suspended for a period of one year. Botein, P. J., Rabir, Valerte, Stevens and Eageb, JJ., concur.
Respondent suspended for a period of one year effective February 7, 1965. , .